DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The following related documents, written by the instant inventor and/or assignee, was found during a search of the application, which was not submitted by Applicant in the instant prosecution history, or that of the parent application:
Development Status of a Two-Phase Thermal Management System for Large Spacecraft (1988), DeGroff, W.T., Pietruszewski, C.S., Downing, R.S. Sundstrand Corporation -  specifically as it relates to Page 6 & Fig. 11, reproduced below:

    PNG
    media_image1.png
    411
    612
    media_image1.png
    Greyscale

Study of Toluene Rotary Fluid Management Device and Shear Flow Condenser Performance for a Space-Based Organic Rankine Power System (1988), Havens, V., and Ragaller, D.   Sundstrand Energy Systems - see especially Pages 39-45, & Fig. 26, reproduced below 

    PNG
    media_image2.png
    581
    716
    media_image2.png
    Greyscale

Reduced Gravity and Ground Testing of a Two-Phase Thermal Management System for Large Spacecraft (1988), Hill, D.G., Hsu, K., Parish, R., Dominick, J. 
Applicant is obligated to file all publications written by the inventors and assignee of the instant application which are material to the claimed and disclosed invention. Should Applicant fail to submit an IDS in response to this Office Action including all material publications of the inventor/assignee, a requirement for information under 37 CFR 1.105 may be made by the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “annular,” "bubbly," and “frothy” in claim 1 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Looking to the specification, Applicant provides a semi-empirical flow regime map, which “predicts the flow pattern,” however, the specification fails to provide any objective standard for ascertaining when these visually observable flow patterns are achieved, or how “frothy” is differentiated from “bubbly.”  Further, the specification presents further confusion, as the “slug” flow pattern also is described as containing “bubbles” (Page 9).  
As the specification provides no standard for ascertaining the requisite degree of “annular,” “frothy,” or “bubbly,” Examiner looks to the art.  Holland, in Chapter 7 of “Fluid flow for Chemical Engineers” notes on such “flow regime maps” (see section 7.1.2): “the transitions between the flow regimes are gradual and the classification of a particular flow is subjective” (bolded for emphasis).  

	Claims 3-4 depend from claim 1 and are rejected accordingly under 35 USC 112 (b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Havens (Study of Toluene Rotary Fluid Management Device and Shear Flow Condenser Performance for a Space-Based Organic Rankine Power System) as evidenced by Crowley (Design Manual for Two-Phase Components of Spacecraft Thermal Management Systems).  
	Regarding claim 1, Havens discloses a method of condensing a fluid, comprising: increasing a velocity (tapered…high vapor velocities – Page 39) of a working fluid within an interior channel (Toluene Channels 55; Fig. 27) of a plate condenser (condenser - Fig. 26 & 27, reproduced below) between a fluid inlet (Toluene In; Fig. 27) and a fluid outlet (Toluene Out; Fig. 27) thereof while condensing the working fluid within the interior channel causing a transition from annular flow (annular flow  - Page 61 & Fig. 29-33) to frothy and/or bubbly flow (bubbles – Page 61 & Fig. 32). 	

    PNG
    media_image2.png
    581
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    594
    798
    media_image3.png
    Greyscale

	Crowley, directed to a design manual of such tapered, shear flow condensers for use in space applications, teaches tapered (taper of condenser tube; section 6.6.5) channel shear flow condensers cause a transition from annular flow to frothy and/or bubbly flow (see Fig. 6.3 and 6.4 reproduced below). 

    PNG
    media_image4.png
    680
    1566
    media_image4.png
    Greyscale
 
	Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  Here, a tapered channel plate condenser for use in reduced gravity conditions, appears substantially the same as, if not identical to that of Applicant’s disclosure, and thus would necessarily perform the method claimed.  
Regarding claim 2, Havens discloses the limitations of claim 1, and Havens further discloses wherein increasing the velocity of the working fluid includes routing the working fluid through a converging cross-sectional area of the interior channel of the plate condenser (channels tapered in the direction of flow – Page 39 & Fig. 26-27). 
	Regarding claim 4, Havens discloses the limitations of claim 1, and Havens further discloses wherein increasing the velocity of the working fluid includes routing the working fluid .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens (Study of Toluene Rotary Fluid Management Device and Shear Flow Condenser Performance for a Space-Based Organic Rankine Power System) as evidenced by Crowley (Design Manual for Two-Phase Components of Spacecraft Thermal Management Systems) in view of JP05157401, hereinafter FOR1.
	Regarding claim 3, Havens teaches the limitations of claim 1, and Havens is silent to 
increasing the velocity of the working fluid includes routing the working fluid through a uniformly converging cross-sectional area of the interior channel of the plate condenser.
	FOR1 teaches increasing the velocity of the working fluid includes routing the working fluid through a uniformly converging cross-sectional area of the interior channel of the plate condenser (13; Fig. 3 & ¶[0009]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Havens to include the uniform converging shaped channel of FOR1, in order to substitute a uniform converging tapering .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763